ILANA DIAMOND ROVNER, Circuit Judge,
concurring.
If the Federal Arbitration Act authorized the federal courts to certify a class for arbitration purposes, then I would see little reason not to do so in this case. I attach less significance than the majority to the fact that the parties have not spoken to this subject in the arbitration agreement they signed. Class certification is a matter that parties rarely, if ever, speak to in their contracts, even when they have made other provisions for the resolution of potential disputes. And, practically speaking, I doubt that class certification is something that corporate defendants who draft these agreements for their clients to sign would ever consent to in writing; they typically have far more to gain by forcing unhappy customers to bear the expense of arbitrating individually. See Keating v. Superior Court of Alameda County, 31 *278Cal.3d 584, 183 Cal.Rptr. 360, 375, 645 P.2d 1192, 1207 (1982), rev’d on other grounds sub nom. Southland Corp. v. Keating, 465 U.S. 1, 104 S.Ct. 852, 79 L.Ed.2d 1 (1984). Thus, I do not view silence in the arbitration agreement as a bar to class certification. See New England Energy Inc. v. Keystone Shipping Co., 855 F.2d 1, 5 (1st Cir.1988), cert. denied, 489 U.S. 1077, 109 S.Ct. 1527, 103 L.Ed.2d 832 (1989). I do agree, however, that class-based arbitration may not be ordered absent some statutory authority to do so. The Arbitration Act offers no such license, and as the majority has noted, the Federal Rules of Civil Procedure, including Rule 23, are applicable only to judicial proceedings related to arbitration, not the arbitration itself. Ante at 276. Thus, unless and until Congress authorizes class certification for purposes of arbitration, we are without the authority to impose it.